Citation Nr: 1031355	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-38 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for myoclonus, to include 
as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the 
Missouri National Guard from May 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri and Milwaukee, 
Wisconsin.  Jurisdiction over the appellant's claims file has 
subsequently been transferred to the Des Moines, Iowa RO.

In April 2008 the appellant testified before the undersigned 
Veterans Law Judge via videoconference technology.  A transcript 
of the hearing has been associated with the record.

The Board has recharacterized the issue on appeal, originally 
claimed as entitlement to service connection for paranoid 
disorder or delusional disorder, to more broadly encompass 
entitlement to service connection for an acquired psychiatric 
disability, to include schizophrenia, pursuant to Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).


FINDINGS OF FACT

1.  In a May 1987 decision, the Board denied service connection 
for schizophrenia; the appellant did not appeal.

2.  The evidence received since the May 1987 Board decision does 
not bear directly and substantially upon the specific matter 
under consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the claim.

3.  Myoclonus was not manifested in service or within one year of 
discharge and is unrelated to service; myoclonus is unrelated to 
a service-connected disability.


CONCLUSIONS OF LAW

1.  The May 1987 Board decision is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2009).

2.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.  38 U.S.C.A. § 
5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).

3.  Myoclonus was not incurred in or aggravated during service, 
and may not be presumed to have been incurred or aggravated 
therein; myoclonus is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to reopen, 
VCAA notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the underlying 
claim for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence would 
be necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient in 
the previous denial.  See id.

A letter dated in June 2002 discussed the evidence necessary to 
establish service connection.

A January 2003 letter advised the appellant that his claim of 
entitlement to service connection for schizophrenia had been 
previously denied and that in order to reopen it, he was required 
to submit new and material evidence.  This letter discussed the 
meaning of new and material evidence.  It also advised the 
appellant that VA would assist him in obtaining relevant 
evidence.

During a December 2005 RO hearing, the appellant's representative 
acknowledged the basis for the previous denial of the appellant's 
claim.  

A March 2006 letter discussed the manner in which VA determines 
disability ratings and effective dates.

In October 2006 the appellant was advised of the evidence 
necessary to support his claim of entitlement to service 
connection for myoclonus.  

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

The Board acknowledges that the appellant was not provided 
preadjudicatory notice of the underlying basis for the previous 
denial of service connection for schizophrenia.  However, as 
noted, his representative specifically discussed the basis for 
the previous denial during the December 2005 hearing.  As such, 
the Board concludes that the appellant had sufficient notice of 
the evidence necessary to reopen his claim. 

With respect VA's duty to assist, the Board notes that with 
respect to previously denied claims, until a claim is reopened, 
VA does not have a duty to provide a medical examination or 
obtain a medical opinion.  See 38 C.F.R. § 3.159(c).  Neither the 
appellant nor his representative has identified any additional 
evidence or information which could be obtained to substantiate 
the claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

To establish status as a "Veteran" based upon a period of active 
duty for ACDUTRA, a claimant must establish that she was disabled 
from a disease or injury incurred or aggravated in line of duty 
during that period of ACDUTRA.  See 38 C.F.R. § 3.1(a), (d) 
(2009); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has 
established status as a "Veteran" for purposes of other periods 
of service does not obviate the need to establish that the 
claimant is also a "Veteran" for purposes of the period of 
ACDUTRA where the claim for benefits is premised on that period 
of ACDUTRA.  See Mercad-Martinez v. West, 11 Vet. App. 415, 419 
(1998).

The term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(2) (West 2002); (24); 38 C.F.R. 
§ 3.6(a) (2009).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

	New and Material Evidence

Under pertinent law and VA regulations, as interpreted by the 
Court, VA may reopen and review a claim which has been previously 
denied if new and material evidence is submitted by or on behalf 
of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
[Parenthetically, the Board notes that the regulations 
implementing the VCAA include a revision of 38 C.F.R. § 3.156.  
However, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001. See 66 
Fed. Reg. 45620-45632 (August 29, 2001).  Because the petition to 
reopen in this appeal was filed in December 2000, the Board will 
apply the version of 3.156(a) in effect prior to August 29, 2001 
(at time of the RO's December 1997 denial of the claim that is 
currently on appeal); that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations.]

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision-makers which 
bears directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that, when considered by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to fairly decide 
the merits of the claim, the claim to reopen fails on that basis 
and the inquiry ends.  38 C.F.R. § 3.156.  If the evidence is 
determined to be both new and material, VA reopens the claim and 
evaluates the merits after ensuring that the duty to assist has 
been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial of 
the claim on any basis (here, the Board 's May 1984 denial) in 
determining whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-
513 (1992).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  But see Duran v. Brown, 7 vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

As noted, the Board denied the Veteran's claim of entitlement to 
service connection for schizophrenia in May 1987.  It concluded 
that the psychiatric disorder treated during ACDUTRA had its 
inception prior to enlistment and was not aggravated by the 
appellant's very short period of service.  

In the May 1987 decision, the Board noted that attempts to secure 
records of treatment from Walson Army Hospital at Ft. Dix, New 
Jersey had been unsuccessful.  It also noted that the report of a 
separation examination in April 1973 referred to hospitalization 
at Walson in 1972 for a mental condition and that he had been 
treated at Malcolm Bliss Center in 1970 for psychiatric problems.  
No psychiatric abnormalities were noted on discharge examination.

Also of record at the time of the Board's May 1987 decision was a 
November 1975 statement by M.N.F., M.D. indicating that the 
appellant was treated in April of that year for a nervous state.  
Dr. F. indicated that the appellant's complaints included 
restlessness, nervousness, and anxiety.  

The appellant was hospitalized at a VA facility from September 
through November 1975 for paranoid schizophrenia.  He reported 
that he was initially hospitalized for acute schizophrenia at a 
New Jersey Army hospital in 1972 and stated that he was later 
hospitalized for the same problem.  

On VA examination in July 1976, the diagnosis was schizophrenic 
reaction, paranoid type.

A statement from Malcom Bliss Mental Health Center was received 
in December 1985.  Therein, the author indicated that the 
appellant was seen in July 1969 and that he had been taking 
hallucinogens and smoking marijuana; his symptoms included 
hallucinations and delusions.  The diagnosis was drug addiction.  
The author noted that the appellant was lost to follow up until 
August 1971, when he returned to outpatient treatment reporting a 
six month history of auditory and visual hallucinations.  A 
diagnosis of schizophrenia was reached, and the appellant 
underwent medication therapy and outpatient treatment until 
November 1971.  

Finally, the record in May 1987 included a transcript of a 
September 1986 hearing, during which the appellant testified that 
he had been hospitalized at Walson for three weeks in 1972 and 
that he continued to receive outpatient treatment following 
discharge from the hospital.

Added to the record since the Board's May 1987 decision are 
records showing a current diagnosis of schizophrenia and 
treatment for that disorder.  

Copies of treatment records from the Missouri Department of 
Mental Health were received in June 1998.  They show that in July 
1969 the appellant was seen in an emergency room and reported 
using LSD and marijuana.  The impression was drug addiction.  
These appear to be records pertaining to the Veteran's treatment 
at Malcom Bliss.

Social Security Administration (SSA) records reflect that the 
appellant is in receipt of disability benefits for schizophrenia 
and depression.  

During a December 2005 hearing at the RO, the appellant argued 
that his psychiatric disorder was in fact aggravated by ACDUTRA.

Having carefully reviewed the record, the Board has concluded 
that new and material evidence has not been received to reopen 
the appellant's claim of entitlement to service connection for a 
psychiatric disability.  As noted, the Board denied the 
appellant's claim in 1987, finding that the claimed disability 
preexisted service and was not thereby aggravated.    

The evidence received since the August 1998 decision does not 
include new evidence demonstrating either that the claimed 
disability did not in fact preexist ACDUTRA, or that such 
preexisting disability was aggravated by ACDUTRA.
The appellant's contentions and lay statements pertaining to the 
history of his psychiatric disorder were of record at the time of 
the prior decision and are redundant.  Records showing a current 
psychiatric disorder are also redundant and are not material to 
the question of whether the disability preexisted service or was 
aggravated therein.

In summary, the defect existing at the time of the May 1987 
rating has not been cured, and new and material evidence for the 
purpose of reopening the claim of entitlement to service 
connection for an acquired psychiatric disorder has not been 
received.  As such, the claim may not be reopened.
	Service Connection for Myoclonus

The appellant has claimed that he has myoclonus as the result of 
medications prescribed for his psychiatric disability.  He has 
asserted that he had symptoms beginning during ACDUTRA.  He also 
pursues an alternative theory of entitlement based on secondary 
service connection, arguing that myoclonus is related to the 
acquired psychiatric disability.

In that regard, the Board observes that service connection may 
also be granted for a disability that is proximately due to or 
the result of an established service-connected disability.  38 
C.F.R. § 3.310 (2009).  This includes disability made chronically 
worse by service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).   Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show: (1) that 
a current disability exists; and (2) that the current disability 
was either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.303, 3.310.

With regard to direct service connection, the Board notes that 
service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to myoclonus.  

Upon hospitalization at a VA facility in 1975, symptoms of clonus 
were not recorded.

In December 1997, a private neurologist examined the appellant 
and noted a history of frequent movements on the right, with a 
description consistent with focal motor seizures.  He indicated 
that there was a possibility that the movements represented a 
Parkinsonian reaction to neuroleptic medication, though the 
examination did not reveal any signs of rigidity or tremor.  

The June 1999 report of a private physician indicates the 
appellant's complaint of involuntary movement of his legs and 
arms.  The impression was intermittent tremor.  

In his January 2006 claim, the appellant related that he had 
experienced uncontrollable movements since 1972.

A February 2006 report from J.M.E., M.D., Ph.D. indicates the 
appellant's report of an episode of incontinence in 1972, and an 
initial episode of involuntary flinging and straightening of the 
arms in 1974, with reoccurrence since then.  Following 
examination, Dr. E. indicated an impression of description of 
myoclonus or seizure activity, movement disorder in the 
differential.  She noted that the plan was to obtain further 
testing.

In April 2006, a medical provider responded to the appellant's 
inquiry by stating that psychiatric medications did not commonly 
cause myoclonus.

In a May 2006 statement, the appellant related his belief that 
myoclonus started while he was at Ft. Dix in 1972.  He also 
stated his belief that the uncontrollable movements were directly 
related to his paranoid schizophrenia.

Having carefully reviewed the record, the Board concludes that 
service connection is not warranted for myoclonus on a direct 
basis.  In that regard, the Board notes that there is current 
evidence of involuntary movements that have been alternatively 
assessed as myoclonus or seizure activity.  However, the first 
objective evidence of these symptoms dates to 1997.  Notably, the 
appellant was neurologically normal on discharge examination.

To the extent that the appellant may assert that he experienced 
symptoms of myoclonus in service and in the years directly 
following discharge from ACDUTRA, the Board is unconvinced.  With 
respect to the appellant's contention that he has suffered from 
back problems since ACDUTRA, the Board concludes that such a 
report is unreliable, not credible and cannot establish onset of 
the claimed disabilities.  Clearly, the appellant is competent to 
report that he experienced symptoms during service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).  However, competence and 
credibility are separate matters which must be addressed.  
Although the appellant reports manifestations during ACDUTRA and 
symptoms since that time, he was neurologically normal at 
separation from ADCUTRA and the service treatment records are 
otherwise silent for any neurological manifestations.  As noted, 
the first indication of neurological symptoms dates to 1997, many 
years following discharge from ACDUTRA.  The silent and normal 
separation examination constitutes negative evidence and is in 
contrast with the appellant's report of in-service 
symptomatology.  In short, the Board notes that the appellant is 
competent to report that he had an injury and subsequent symptoms 
during ACDURA; however such reports are unreliable and not 
credible.

In view of the above discussion, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for myoclonus on a direct 
basis.

As noted, the appellant also argues that he has myoclonus as 
secondary to his schizophrenia.  In light of the above discussion 
and finding that the claim of entitlement to service connection 
for an acquired psychiatric disorder will not be reopened, the 
Board concludes that there is no basis upon which to conclude 
that service connection is warranted for myoclonus on a secondary 
basis.

The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the appellant's service or to a service connected disability.  
While the record demonstrates current diagnoses, it does not 
contain credible evidence which relates seizure activity or 
myoclonus to service, or a service-connected disability.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim, and the appeal is denied.




ORDER

New and material evidence not having been submitted, the petition 
to reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder is denied.

Entitlement to service connection for myoclonus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


